     Case 2:19-cv-04292-SHK Document 29 Filed 08/19/20 Page 1 of 1 Page ID #:4272



     PATRICIA L. McCABE, CSBN 156634
1    KRISTIN E. BERK, CSBN 275840
     Law Offices of Patricia L. McCabe
2    7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406-3874
3    (818) 907-9726; Fax: (818) 907-6384
     Email: patricia@mccabedisabilitylaw.com
4
     Attorneys for Plaintiff,
5    MIA MALANA GARITANO-RIVERA
6

7                                     UNITED STATES DISTRICT COURT
8                                   CENTRAL DISTRICT OF CALIFORNIA
9                                                  WESTERN DIVISION
10
     MIA MALANA GARITANO-RIVERA                                        Case No. 2:19-CV-04292-SHK
11           Plaintiff,
12   v.                                                                [proposed] ORDER FOR AWARD OF
13
                                                                       ATTORNEY FEES AND COSTS
     ANDREW SAUL1,                                                     UNDER THE EQUAL ACCESS TO
14   Commissioner of Social Security                                   JUSTICE ACT (EAJA)
15                      Defendant.                                     Judge: Hon. Shashi H. Kewalramani
16

17
              Based upon the parties’ Stipulation for Award of Attorney Fees under The
18
     Equal Access to Justice Act (EAJA), IT IS ORDERED that Patricia L. McCabe,
19
     Counsel for Plaintiff, be paid attorney fees in the amount of $5,100.00, pursuant to
20
     28 U.S.C. § 2412(d), and, costs in the amount of $400.00 pursuant to 28 U.S.C. §
21
     1920, subject to the terms of the above-referenced Stipulation.
22

23   Date: August 19, 2020                            ________________________________
24                                                         SHASHI H. KEWALRAMANI
                                                           United States Magistrate Judge
25

26

27
     1  Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to FRCP Rule 25(d), Andrew Saul should
28   be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further action needs to be taken to
     continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).


                          [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                                -1
